United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1618
Issued: March 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 23, 2015 appellant filed a timely appeal from a July 16, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on December 8, 2014.

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument in this case. By order dated December 29, 2015, the Board
denied her request for oral argument as the Board does not have jurisdiction over the merits of the case and oral
argument would further delay issuance of a Board decision and not serve a useful purpose. Order Denying Request
for Oral Argument, Docket No. 15-1618 (issued December 29, 2015).

FACTUAL HISTORY
On May 30, 2015 appellant, then a 51-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on December 8, 2014 she sustained a strain of the right hip and
buttock when she slipped on ice while carrying a package. She first received medical care on the
date of injury and did not stop work. Appellant notified her supervisor on June 1, 2015. On the
reverse side of the form, the employing establishment challenged the claim arguing that it was
not filed within 30 days.
By letter dated June 11, 2015, OWCP notified appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was afforded 30 days to respond.
By letters dated June 5 and 23, 2015, the employing establishment controverted the claim
arguing that appellant did not file a timely claim and failed to establish fact of injury and causal
relationship. It further argued that the medical evidence of record indicated that her injury was
not work related.
In a December 8, 2014 CentraCare Health medical report, Dr. Bruce W. Kuhlmann, a
doctor of osteopathic medicine, reported that appellant complained of pain in the right sacroiliac
and right buttocks region which occurred when she was carrying packages and slipped. He noted
that she worked as a rural carrier and as of December 1, 2014 had begun parcel delivery which
entailed pushing large wheeled flats to load the truck which she would then drive around and
deliver. Dr. Kuhlmann provided findings on physical examination noting tenderness to palpation
over the gluteal muscles on the right side and anterior cecum on the right side. He reported that
appellant suffered a new injury to the lumbar and pelvis region.
In a December 12, 2014 medical report, Dr. Kuhlmann reported that appellant’s original
date of injury was May 6, 2009 when she worked as a rural carrier. Appellant recently returned
after a long hiatus and reported that her duties required a lot of lifting and arm work to deliver
parcel packages. She believed that she had reached maximum medical improvement, but then
had significant deterioration since returning back to work. Dr. Kuhlmann noted pain in the upper
back and neck.
In a February 13, 2015 medical report, Dr. Kuhlmann provided appellant work
restrictions due to pain in the lateral epicondyles bilaterally given that her work involved the use
of her hands.
Progress notes dated December 9, 2014 through May 5, 2015 from CentraCare Health
were also submitted from certified medical assistants and registered nurses. In a December 22,
2014 progress note, Joanna Myers, a certified medical assistant, reported that appellant called
complaining of back pain. Ms. Myers noted a history of back surgery one and a half years prior.
She noted that appellant slipped at work and was seen on December 8, 2014 for this injury with
complaints of difficulty sitting, walking, and standing. In a December 29, 2014 note, Ms. Myers
reported that Dr. Kuhlmann did not believe the back issue to be work related.

2

In a July 6, 2015 medical report, Dr. Joel C. Shobe, a Board-certified orthopedic surgeon,
reported that appellant returned for a follow-up due to left hip and leg symptoms with difficulty
sitting. He noted a history of laminectomy surgery at L4-5 with left L4-5 discectomy and facet
joint cyst excision in March 2014. Review of a May 11, 2015 magnetic resonance imaging
(MRI) scan of the lumbar spine revealed evidence to suggest recurrent disc herniation on the left
at L4-5 with some facet hypertrophy contributing to subarticular recess stenosis. Dr. Shobe
further noted collapse of the L2-3 and L4-5 disc. He recommended surgical intervention by
redoing the left L4-5 laminectomy and discectomy. Dr. Shobe provided appellant work
restrictions.
By decision dated July 16, 2015, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that her diagnosed condition of recurrent disc herniation on
the left at L4-5 was causally related to the accepted December 8, 2014 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence supporting such a causal relationship.6 The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. This medical opinion must include an accurate history of the
employee’s employment injury and must explain how the condition is related to the injury. The
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3 at 1143.

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.7
ANALYSIS
OWCP accepted that the December 8, 2014 employment incident occurred as alleged and
that the claim was timely filed. While the employing establishment controverted appellant’s
claim alleging that it was untimely filed, there is no requirement that a claim be filed on the date
of injury. In cases of injury on or after September 7, 1974, section 8122(a) of FECA provides
that an original claim for compensation for disability or death must be filed within three years
after the injury or death.8 The issue is whether appellant established that the incident caused an
injury. The Board finds that she did not submit sufficient medical evidence to support that she
sustained an injury causally related to the December 8, 2014 employment incident.9
In a December 8, 2014 medical report, Dr. Kuhlmann reported that appellant complained
of pain in the right sacroiliac and buttocks region which occurred when she was carrying
packages as a rural carrier and her feet slipped. He provided findings on physical examination
noting tenderness to palpation over the gluteal muscles on the right side and anterior cecum on
the right side. Dr. Kuhlmann reported that appellant suffered a new injury to the lumbar and
pelvis region. Pain and tenderness upon examination are, however, symptoms and not diagnoses
of a verifiable condition.10 In a December 12, 2014 medical report, Dr. Kuhlmann reported that
appellant’s original date of injury was May 6, 2009 when she worked as a rural carrier, noting
complaints of pain in the upper back and neck. On February 13, 2015 he provided her work
restrictions due to pain in the lateral epicondyles bilaterally.
The Board finds that the opinion of Dr. Kuhlmann is not well rationalized. While
Dr. Kuhlmann had some understanding of the December 8, 2014 employment incident, he failed
to establish a firm medical diagnosis and did not provide a rationalized opinion on causal
relationship. He failed to provide a detailed medical history, only briefly noting an original
May 6, 2009 injury. A well-rationalized opinion is particularly warranted when there is a history
of a preexisting condition.11
Subsequent to his December 8, 2014 report, Dr. Kaufmann noted complaints to the upper
neck, back, and elbows. The findings in these reports are of no probative value as appellant has
7

James Mack, 43 ECAB 321 (1991).

8

5 U.S.C. § 8122(a); section 10.100(b) of OWCP regulations also provides that for injuries sustained on or after
September 7, 1974, a notice of injury must be filed within three years of the injury. 20 C.F.R. § 10.100(b). See
also A.D., Docket No. 15-0732 (issued September 29, 2015).
9

See Robert Broome, 55 ECAB 339 (2004).

10

See P.O., Docket No. 14-1675 (issued December 3, 2015) hip tenderness is a report of a symptom without a
diagnosis of a verifiable medical condition. See D.N., Docket No. 15-1587 (issued December 23, 2015) pain is a
symptom not a diagnosis.
11

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

4

alleged a right hip and buttock injury in this claim. Thus, Dr. Kaufmann’s medical reports do not
constitute probative medical evidence because he failed to provide a clear diagnosis and does not
adequately explain the cause of appellant’s injury.12
The remaining medical evidence of record is also insufficient to establish that appellant
sustained an injury causally related to the December 8, 2014 employment incident. Dr. Shobe’s
July 6, 2015 report is of limited probative value as he failed to provide findings pertaining to the
right hip and buttock as alleged by appellant in this traumatic injury claim.13 Rather, he
referenced a history of left L4-5 laminectomy and discectomy in March 2014 and recommended
redoing the surgery after a May 11, 2015 MRI scan of the lumbar spine revealed recurrent disc
herniation on the left at L4-5. Dr. Shobe’s report provides support for a preexisting condition
unrelated to the December 8, 2014 employment incident as he submitted no findings related to
the right hip and buttock injury as alleged by appellant in this claim. It is appellant’s burden to
specify the nature of her claim.14
The progress notes dated December 9, 2014 through May 5, 2015 from CentraCare
Health are also insufficient to establish appellant’s claim as the reports were submitted by
certified medical assistants and registered nurses. Registered nurses, physical therapists, and
physician assistants, are not considered physicians as defined under FECA and their opinions are
of no probative value.15 Any medical opinion evidence appellant may submit to support her
claim should reflect a correct history and offer a medically sound explanation by the physician of
how the specific employment incident pathophysiologically caused or aggravated her right hip
and buttock injury.16
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.17 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.18 Appellant’s honest belief that the December 8, 2014 employment incident caused her
medical injury is not in question, but that belief, however, sincerely held, does not constitute the
medical evidence necessary to establish causal relationship. To establish a firm medical
12

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

13

The Board notes that appellant has a November 22, 2006 occupational disease Claim No. xxxxxx223 and a
May 6, 2009 occupational disease Claim No. xxxxxx517. The record before the Board contains no other
information pertaining to these claims.
14

O.S., Docket No. 13-438 (issued July 15, 2014).

15

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005) wherein the Board noted that as registered nurses,
licensed practical nurses, and physician assistants were not physicians as defined by FECA, their opinions were of
no probative value.
16

T.G., Docket No. 14-751 (issued October 20, 2014).

17

Daniel O. Vasquez, 57 ECAB 559 (2006).

18

D.D., 57 ECAB 734 (2006).

5

diagnosis and causal relationship, she must submit a physician’s report in which the physician
reviews those factors of employment alleged to have caused her condition and, taking these
factors into consideration, as well as findings upon examination and her medical history, explain
how these employment factors caused or aggravated any diagnosed condition, and present
medical rationale in support of his opinion.19
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between the December 8, 2014 employment incident and a medical condition. Thus,
appellant has failed to meet her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to the December 8, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 16, 2015 is affirmed.
Issued: March 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
19

Supra note 10.

6

